Hudgins, C. J.,
delivered the opinion of the court.
This writ of error brings under review the proceeding in a second trial of the accused, Bernard Skipper, on an indictment charging him with rape. On his first trial he was found guilty and sentenced to confinement in the penitentiary for thirty years. That judgment was reversed by this Court *1058on March 15, 1954, for errors stated in the opinion, 195 Va. 870, 80 S. E. (2d) 401. The testimony offered in the second trial, on which he was found guilty and sentenced to confinement in the penitentiary for thirty-five years, was practically the same as that offered in the first trial. The substance of the testimony was stated in the former opinion of this Court and need not be repeated.
The accused in his petition for this writ of error makes six assignments of error, but they present only two questions: (1) Was the evidence sufficient to support the conviction; and (2) Did the trial court err in admitting two extra judicial, consistent statements of the prosecutrix relating to her recognition or identification of the accused? Both of these questions were raised when the case was formerly considered by this Court and the reasons deciding them adversely to the contention of the accused were stated at some length. A further discussion of either of the questions would be mere repetition of what we said in the former opinion, to which we adhere.
The judgment of the trial court is affirmed.

Affirmed.